Case 1:15-cr-10393-RGS Document 262 Filed 04/16/21 Page 1 of 2

FILED
IN CLERKS OFFICE
202) APR 16 AM I: 26 4-%- 24

, U.S. DISTRICT COURT
Dear Clerk : DISTRICT OF MASS.

IM Wrigating “Requesting legal Repeitenterhon

Yor a Sentente Reduchan Meron ; Underthe Canes 2ba4@)
act / BSAC). L have already deen deemed

srndigent by Tee Cosh sth aproregel wthers.

under Coase Number |! I5cR10393-\ thank You For Your
—@tenkon on his mater,

Nokes T howe alnwidy Filed a Request +o he Warden

at he Bce Faelity ZT aw Corvently hosted at

Mone “then 4o days Ago, I have yel te ge*+

G ReSpanse. Under BL7A(C) + 265AQ), ZB or mow
NS With 4 “ReSponse From Warden / Sugerntenten

G deferdent Can~then File with Cork For a dentence
Reduction,

Stncerdly

Tern] ie
Regie AS 05 |-o3F

at

 
a
—_ — Case-1:15-cr-10393-RGS Document 262 Filed 04/16/21 P 2 of 2 i
lamot\ & \dcho’ BA age <0 a |:
HARRISBURG PA i7i1 a \Fo}
Federal Correctional Institution rom ~ ° * EE i F
12 APR 2021 pMi Lo April

  

P.O. Box 759 CA ~
Minersville, PA 17954- 0759 ~S

eile Jeseen —s V5,
Bastian, MA O2ala

 

“4 POPE Eee SOE ES Sg sdbsefddbedplighledad lb gli lib de tbealhedibaeadl
Lega Mail. OBELO-BISESs Uaetbefiadbe adage alp elgg tight ip loagli ijl
